DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group II, claims 8-14 in the reply filed on 21 October 2021 is acknowledged.  The traversal is on the ground(s) that the feature is a special technical feature that is novel and provide a contribution over the prior art (see last sentence of page 9, Remarks), and neither Davies and/or Tuceryan disclose or suggest how first information and second information are utilized, as claimed (citation to specification) (see Remarks, page 10).  This is not found persuasive because it is unclear what aspects of the common technical feature Applicant is arguing.  Applicant argues that the references do not disclose certain first and second information, and then cites to the specification for support.  Applicant also argues for remarkably narrow interpretations of both Davies and Tuceryan.  
The examiner contacted Applicant’s representative and they spoke on 4 November 2021.  The examiner indicated that she called to respectfully better understand Applicant’s response.  The examiner further commented that the common technical feature is actually quite small (or broad) between the claimed groups of inventions, and that Tuceryan, even in its Background, describes the calibration or 
To Applicant’s arguments, “first and second information” are not specific claim features or recited in the claims, and therefore not part of the common technical feature as claimed.  The examiner also indicated that for the purposes of restriction of a national stage application, it is only the common technical feature that is looked at in performing the analysis, so any arguments not directed at the common technical feature as recited in the claims, and the prior art are somewhat moot.  As a result, Applicant’s citations to the specification in support of the traversal are respectfully irrelevant to the question of restriction.  
Accordingly, the arguments presented in the traversal are not persuasive for the reasons set forth above. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-7 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 October 2021. Claims 8-14 are currently under examination in this application. 

This application is in condition for allowance except for the presence of claims 1-7 and 15-20 directed to an invention non-elected with traverse in the reply filed on 21 Oct 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the 
The prosecution of this case is closed except for consideration of the above matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613